Citation Nr: 0918027	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  93-26 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating higher than 70 percent for 
service-connected posttraumatic stress disorder (PTSD), for 
the period from February 16, 2001, to March 31, 2003.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1962 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) above, which 
denied entitlement to a disability rating higher than 30 
percent for service-connected PTSD.  In December 1997, the 
Board remanded the case for additional evidentiary 
development.  In September 1998 and July 1999, the RO issued 
supplemental statements of the case (SSOCs) which continued 
to deny the Veteran's claim for an increased rating for PTSD.  

In an April 2000 decision, the Board denied the Veteran's 
claim of entitlement to a disability rating higher than 30 
percent for PTSD.  Following this decision, he submitted a 
timely appeal to the U.S. Court of Appeals for Veterans 
Claims (CAVC).  While the case was pending at the Court, the 
VA's Office of General Counsel and the Veteran's attorney 
filed a Joint Motion for Remand, which requested the Court 
vacate the April 2000 decision and remand the case for 
additional development and adjudication.  In March 2001, the 
CAVC granted the Joint Motion, vacated the Board's 2000 
decision, and remanded the case to the Board.  

In March 2002, the Board remanded the case to the RO for 
further evidentiary development.  In an October 2002 rating 
decision, the RO granted entitlement to a 50 percent 
disability rating for PTSD, effective from February 16, 2001.  
In an October 2002 SSOC, the RO denied entitlement to an 
evaluation in excess of 50 percent for PTSD, and denied an 
evaluation in excess of 30 percent prior to February 16, 
2001.  

In October 2003, the Board issued a decision which granted a 
50 percent disability rating for PTSD for the period prior to 
February 16, 2001, and which denied a rating higher than 50 
percent between February 16, 2001, and March 31, 2003.  The 
issue of entitlement to a disability rating higher than 50 
percent from April 1, 2003, was remanded for additional 
development.  

The Veteran subsequently appealed the October 2003 Board 
decision to the CAVC.  After the submission of briefs from 
the Secretary and the Veteran's attorney, the CAVC issued a 
decision, in May 2005, which found that the Board had not 
provided sufficient reasons and bases for its denial of an 
evaluation in excess of 50 percent from February 16, 2001, to 
March 31, 2003.  That portion of the Board's decision was 
vacated, and the case was remanded for readjudication 
consistent with the Court's opinion.  


In an October 2004 rating decision, the RO increased the 
Veteran's disability rating to 70 percent, effective April 1, 
2003.  

In February 2006, the Board issued a decision which granted a 
70 percent disability rating for PTSD from February 16, 2001, 
to March 31, 2003.  The Veteran subsequently appealed the 
Board's February 2006 opinion to the CAVC.  The record 
contains a Joint Motion for Remand, dated in May 2007, 
wherein the Veteran's attorneys and the VA General Counsel 
agreed to remand the Veteran's claim for perceived 
deficiencies in the Board's analysis.  In June 2007, a CAVC 
order was issued, remanding the Veteran's claim for 
readjudication consistent with the Joint Motion.  Following 
the remand by the Court, in March 2008, the Veteran's 
attorney withdrew from the case.  

In October 2008, the Board issued a decision remanding the 
Veteran's claim to the RO for additional evidentiary 
development.  All requested development has been conducted 
and the case is now properly before the Board for appellate 
consideration.  

FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected PTSD is 
manifested by mood swings, intermittent anxiety, occasional 
sleep disturbance, intrusive thoughts, difficulty 
concentrating, irritability, impulsive acts, problems with 
authority figures, lack of trust, and self-isolation.  The 
Veteran's self-care and spatial orientation are good.  He is 
shown to have occasional disruption in thought process, with 
evidence of intermittent circumstantial and tangential 
communication, but his thought content is consistently 
described as within normal limits.  The Veteran's judgment 
and insight are variously described as intact, good, fair, 
and full.  

2.  The competent and probative evidence of record 
demonstrates the Veteran's service-connected PTSD is 
characterized by serious social and occupational impairment 
that results in the attitudes of all contacts, except the 
most intimate, so adversely affected as to result in virtual 
isolation in the community.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board 
concludes that the schedular criteria for a 100 percent 
disability rating have been met for service-connected PTSD, 
for the period from February 16, 2001, to March 31, 2003.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or SSOC.  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In the present case, the unfavorable RO decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content-complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  The Board finds 
the RO has provided the Veteran with proper VCAA notice and 
subsequent VA process.  

The VCAA duty to notify was satisfied by way of an October 
2008 letter that fully addressed all required notice 
elements.  The letter informed the Veteran of what evidence 
was required to substantiate his claim and of the Veteran's 
and VA's respective duties for obtaining evidence.  Although 
no longer required, the Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board notes the VCAA duty to notify has not been 
satisfied with respect to the additional requirements for an 
increased-compensation claim as recently delineated by the 
Court in Vazquez-Flores, supra.  We find, however, that the 
notice error did not affect the essential fairness of the 
adjudication because the October 2008 letter, together with 
the substantial development of the Veteran's claim before and 
after providing notice, rendered the notice error non-
prejudicial.  In this regard, the Board notes that, while the 
October 2008 letter did not specifically conform to the 
requirements provided in Vazquez-Flores, supra, the Veteran 
was advised of his opportunities to submit additional 
evidence and was informed that, at a minimum, he needed to 
submit evidence showing his service-connected disability had 
increased in severity.  The October 2008 letter also advised 
the Veteran of how disability ratings and effective dates are 
assigned, as required by Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).



Subsequently, the RO readjudicated the Veteran's claim by way 
of an SSOC issued in January 2009 after the notice was 
provided.  The January 2009 SSOC notified the Veteran of the 
evidence that had been received in support of his claim and 
provided him with yet an additional 60 days to submit more 
evidence.  The SSOC also discussed the evidence included in 
the record, provided him with the criteria necessary for 
entitlement to a higher disability rating for his service-
connected PTSD disability, and provided the reasons why his 
claim was being denied.  

The Board notes that, prior to the issuance of the October 
2008 letter and January 2009 SSOC, the Veteran was provided 
with a November 1993 SOC and several subsequent SSOCs, which 
provided the reasons why his increased rating claim was being 
denied and gave him 60 additional days to submit evidence in 
support of his claim.  He was also afforded an opportunity to 
set forth his contentions before a Decision Review Officer at 
a hearing at his local RO in December 1993.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim throughout the pendency of his claim and appeal.  
In sum, the Board finds that the post-adjudicatory notice and 
opportunity to develop the case during the extensive 
administrative appellate proceedings which led to the RO 
decision, and our decision herein, did not affect the 
essential fairness of the adjudication and rendered the 
notice error non-prejudicial.  See Vazquez-Flores, supra at 
45-46.  

Moreover, the Veteran has not demonstrated any evidence he 
would have submitted had proper notice, pursuant to Vazquez-
Flores, been provided.  Therefore, no prejudicial or harmful 
error has been shown.  See Sanders, supra.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The evidentiary 
record contains VA treatment records dated from 1988 to 
December 2008.  The Veteran was also provided VA examinations 
in August 1994, April 1998, September 2002, and August 2004.  
It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The procedural history of this case has been summarized in 
the Introduction section above; however, the Board again 
notes the Veteran is seeking a disability rating higher than 
70 percent for service-connected PTSD, for the period from 
February 16, 2001 to March 31, 2003.  

The rating criteria for evaluating mental disorders remained 
unchanged from 1972 to 1996.  However, during the pendency of 
the Veteran's claim and appeal, the rating criteria for 
evaluating mental disorders were revised, effective from 
November 7, 1996.  See 61 Fed. Reg. 52,695 (Nov. 7, 1996); 
(codified at 38 C.F.R. § 4.129, DC 9411 (1997)).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Principi, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should apply).  
See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2008).  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
Veteran's claim under the old regulations in all 
adjudications dated prior to November 1996, and the Veteran 
was afforded notice of the changes in a March 2002 SSOC.  
Therefore, the Board may proceed with a decision on the 
merits of the claim, with consideration of the original and 
revised regulations, without prejudice to the Veteran.  See 
Bernard v. Brown 4 Vet. App. 384 (1993).  

Prior to November 1996, PTSD was rated under the General 
Rating Formula for Psychoneurotic Disorders.  A 70 percent 
rating was warranted for severe impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, or psychoneurotic symptoms of such severity and 
persistence that there is a severe impairment in the ability 
to obtain or retain employment.  

A 100 percent rating was warranted for a psychoneurotic 
disorder that resulted in the attitudes of all contacts 
except the most intimate being so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrable inability to obtain or retain employment.  
38 C.F.R. 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411 
(1996).  The criteria for the 100 percent disability rating 
are independent bases for granting a 100 percent rating.  See 
Johnson v. Brown, 7 Vet. App. 95, 96 (1994).  

Under the amendment to the Rating Schedule that became 
effective in November 1996, a general rating formula was 
instituted for evaluating mental disorders.  Under the 
General Rating Formula for Mental Disorders, a 70 percent 
rating is warranted when there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

After carefully reviewing the evidence of record, the Board 
finds that the evidence is in approximate balance so as to 
support the grant of a 100 percent disability rating for PTSD 
from February 16, 2001, to March 31, 2003.  

The pertinent evidence of record shows that, during the 
applicable time period, the Veteran's service-connected PTSD 
was manifested by mood swings from periods of depression, 
with low energy, to periods of hyper, manic-like periods with 
racing thoughts.  See VA outpatient treatment records dated 
March and April 2002; see also generally VA treatment records 
dated from February 2001 to April 2003.  The evidence also 
shows periods of intermittent anxiety, with his mood 
variously described as dysthymic, neutral, good, within 
normal limits, on edge, and euthymic.  See VA outpatient 
treatment records dated February, May, June, and November 
2001 and September 2002; see also September 2002 VA 
examination report.  His affect was consistently shown 
congruent to his mood and, thus, variously described as 
within normal range, expansive in range, appropriate, broad, 
and somewhat shallow with little emotional variability.  See 
VA outpatient treatment records dated November 2001, March 
2002, April 2002, and September 2002; see also September 2002 
VA examination report.  

The evidence shows the Veteran's service-connected PTSD was 
also manifested by occasional sleep disturbance with 
nightmares, intrusive thoughts, difficulty concentrating, 
problems with authority figures, isolation from others, 
irritability, and impulsive acts.  See December 2001 
statement from Dr. R.L.T; see also VA outpatient treatment 
records dated from February 2001 to April 2003 and September 
2002 VA examination report.  The Veteran was consistently 
described as well-groomed, well-dressed, fully alert, and 
oriented in all spheres.  See VA outpatient treatment records 
dated February 2001 to April 2003; see also September 2002 VA 
examination report.  

In February 2001, the Veteran reported that he had continuous 
thoughts of Vietnam.  However, a thought disorder or 
psychosis is not shown in the preponderance of the evidence.  
In April 2002, the Veteran's thought process was described as 
logical, linear, and coherent.  The Veteran's speech was 
somewhat rapid, with some circumstantiality evident, but 
there was no evidence of looseness of associations.  At the 
September 2002 VA examination, his thought process was 
described as circumstantial and tangential, at times, but 
there was no evidence of delusional thoughts or paranoia.  At 
that examination, his speech was somewhat rapid but was 
normal fluency with no latency.  The Veteran's thought 
content is consistently shown within normal limits.  He has 
consistently denied experiencing suicidal or homicidal 
ideation and audio or visual hallucinations, and there is no 
evidence of apparent delusions or paranoid process.  The 
Veteran's judgment and insight are variously described as 
intact, good, fair, and full.  See VA outpatient treatment 
records dated February 2001 to April 2003; see also September 
2002 VA examination report.  

The evidence shows that the Veteran's service-connected PTSD 
causes a severe social and occupational impairment.  As to 
social interaction, the evidence shows he lives with his 
third wife, to whom he has been married for eleven years.  He 
apparently has no interaction with his child from a previous 
marriage, as he reported that he considered possibly 
contacting his son to discuss why he was not involved in his 
son's life since he separated from his mother.  See June 2001 
VA outpatient treatment record.  There is no indication that 
the Veteran has any subsequent interaction with his son.  At 
the September 2002 VA examination, he reported that his wife 
looks after him and keeps stress away from him, but he also 
reported that he trusts no one, including her.  He reported 
that he visits his sister once every few weeks and has one 
friend who he sees.  He clarified that he and the friend do 
favors for each other, but do no really spend time together.  
Otherwise, the Veteran reported that he spends times alone 
going walking during the day or spending time woodworking or 
fishing by himself.  The Veteran reported that he is able to 
manage his life as long as he is able to stay away from 
people.  

As to occupational interaction, the Veteran has reported that 
he has problems controlling his temper at times, which 
created a problem with his performance in various jobs in the 
past.  See September 2002 VA examination report.  Despite the 
Veteran's report of interference with his job due to service-
connected PTSD, there is no evidence showing the Veteran 
missed work or was unable to secure or maintain employment 
due to his service-connected PTSD during the time period in 
question.  In February 2001, the Veteran reported that he was 
not working because the plant shut down for one week.  In May 
2001, the Veteran reported that he was no longer working 
because he was placed on disability due to surgery on a non-
service-connected hip disability.  

Nevertheless, the examiner who conducted the September 2002 
VA examination determined that the Veteran had a serious 
impairment in social functioning due to his lack of trust, 
inability to function optimally in an interpersonal/group 
session, and avoidance and withdrawal from social contact.  
The September 2002 VA examiner stated that the Veteran might 
be able to function slightly higher in an occupational 
setting if he were able to work more independently, although 
his irritability and hyperarousal symptoms will continue to 
limit him in many aspects.  In sum, the Board finds the 
preponderance of the evidence shows the Veteran manifested a 
severe social and occupational impairment due to service-
connected PTSD.  

Based on the foregoing, the Board finds that a 100 percent 
disability rating is warranted for service-connected PTSD, 
throughout the time period in question, from February 16, 
2001, to March 31, 2001, under the rating criteria in effect 
prior to November 1997.  The preponderance of the evidence 
clearly shows the Veteran manifested serious symptomatology 
related to his service-connected PTSD during the time period 
in question.  The examiner who conducted the September 2002 
VA examination noted that the Veteran's most limiting 
symptoms included his avoidance, withdrawal, lack of social 
interaction, and irritability, which the Board notes the 
evidence shows results in a serious social and occupational 
impairment.  

Under the rating criteria in effect prior to November 1997, a 
100 percent disability rating was warranted for a disorder 
that resulted in the attitudes of all contacts, except the 
most intimate, being so adversely affected as to result in 
virtual isolation in the community, among other things.  As 
noted above, the preponderance of the evidence shows the 
Veteran does not have much, if any, social interaction 
outside of his family.  While he lives with his wife and 
visits his sister occasionally, he reports having only one 
friend, for whom he does favors, but with whom he does not 
spend any other time.  The evidence also shows the Veteran 
does not trust others and prefers to be alone.  Therefore the 
Board finds that, while he interacts with some of his family 
and has one friend, the preponderance of the evidence shows 
the Veteran is virtually isolated from the community as he 
has no other social interaction or outlet with other people, 
thereby warranting a 100 percent disability rating under DC 
9411 (1996).  

The Board notes that the Veteran's social interaction is not 
described until the September 2002 VA examination; however, 
in evaluating this claim, the Board finds probative that the 
other pertinent evidence of record does not reflect that the 
Veteran had any other friends or social outlets during the 
time period in question.  Therefore, after resolving all 
reasonable doubt in favor of the Veteran, the Board finds the 
preponderance of the evidence supports the grant of a 100 
percent disability rating for service-connected PTSD under DC 
9411 (1996), from February 16, 2001, to March 31, 2003.  

This finding is supported by the majority of GAF scores 
reflected in the evidentiary record, during the time period 
in question.  The evidence shows the Veteran has been 
assigned GAF scores ranging from 45 to 60, with a score of 48 
assigned at the September 2002 VA examination.  The GAF 
scores of 60 were assigned in March and June 2002, during one 
of his periods of decreased depressive symptoms.  However, in 
July 2002, the Veteran reported increased anxiety, and a GAF 
score of 50 was assigned thereafter.  See VA outpatient 
treatment records dated from March to September 2002.  The 
preponderance of the evidence shows GAF scores ranging 45 to 
50, which denote serious PTSD symptoms or a serious 
occupational or social impairment.  

The Board notes that the Veteran's service-connected PTSD 
does not warrant a 100 percent disability rating under the 
criteria made effective from November 1996.  See 38 C.F.R. 
§ 4.130, DC 9411 (2008).  Indeed, a total occupational and 
social impairment manifested by gross impairment in thought 
process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss is not shown in the preponderance of the 
evidence.  Nevertheless, as noted above, the Veteran's claim 
was evaluated under the old and amended rating criteria in 
order to afford him the most favorable version.  The rating 
criteria in effect prior to November 1996 are more favorable 
to the Veteran, as the evidence shows his service-connected 
PTSD to have been manifested by virtual isolation in the 
community, one of the criteria for a schedular 100 percent 
disability rating under DC 9411 (1996).  

In summary, and for the reasons and bases set forth above, 
and giving the benefit of the doubt to the Veteran, the Board 
concludes that his service-connected PTSD warrants a 100 
percent disability rating under DC 9411 (1996), for the 
period from February 16, 2001, to March 31, 2003.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to a 100 percent disability rating for service-
connected PTSD is granted, for the period from February 16, 
2001, to March 31, 2003, subject to the statutes and 
regulations pertaining to the payment of monetary benefits.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


